


Exhibit 10.1




























PREMIER HEALTHCARE SOLUTIONS, INC. DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2015)



































 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
Definitions
 
1.01
Annual Addition
1
1.02
Beneficiary
1
1.03
Company
2
1.04
Compensation
2
1.05
Compensation Committee
2
1.06
Compensation Limitation
2
1.07
Deferral Account
2
1.08
Deferral Agreement
2
1.09
Disability
3
1.10
Elective Contributions Account
3
1.11
Eligible Compensation
3
1.12
Employer
3
1.13
ERISA
3
1.14
E-Team Member
3
1.15
Excess Contribution
3
1.16
401(k) Contribution
3
1.17
401(k) Plan
3
1.18
Participant
3
1.19
Participating Employer
3
1.20
Pension Plan
3
1.21
Pension Contributions
4
1.22
Performance-Based Compensation
4
1.23
Plan Year
5
1.24
Qualified Plans
5
1.25
Regulations
5
1.26
Related Entity(ies)
5
1.27
Retirement
5
1.28
Retirement Committee
5
1.29
Separation from Service
5
1.30
Spouse
6
1.31
Unforeseeable Emergency
6
1.32
Year of Service
6
ARTICLE II
Eligibility for Participation
 
2.01
Participation
6
2.02
Participation Date and Notice
7
ARTICLE III
Election to Defer and Employer Contributions
 
3.01
Election to Defer
7
3.02
Election Period
8


 
i#
 




--------------------------------------------------------------------------------




3.03
Employer Contributions
9
ARTICLE IV
Accounting
 
4.01
Crediting Deferred Compensation
10
4.02
Earnings
10
4.03
Distributions
11
ARTICLE V
Benefits
 
5.01
Separation from Service
11
5.02
Payment Date
11
5.03
Vesting
11
5.04
Form of Payment
11
5.05
Unforeseeable Emergency
12
5.06
Election of Form and Time of Payment
12
5.07
Withholding; Payroll Taxes
12
5.08
Specified Employee Delay
12
5.09
Change in Control
12
ARTICLE VI
Administration
 
6.01
Administrator
13
6.02
Agents
13
6.03
Binding Effect
13
6.04
Claims Procedure
13
ARTICLE VII
Amendment and Termination of the Plan
13
7.01
Amendment
18
7.02
Termination
18
ARTICLE VIII
Miscellaneous
 
8.01
ERISA Exemption
18
8.02
Unsecured Creditor
18
8.03
Participant Obligation
19
8.04
Non-Assignability
19
8.05
Not a Contract of Employment
19
8.06
Cooperation
19
8.07
Terms
19
8.08
Construction
19
8.09
Governing Law
20
8.10
Validity
20
8.11
Notice
20
8.12
Successors
20
8.13
409A Compliance
20




 
ii
 




--------------------------------------------------------------------------------




PREMIER HEALTHCARE SOLUTIONS, INC. DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED
(Effective January 1, 2015)
Premier, Inc., a Delaware corporation, established the Premier, Inc. Deferred
Compensation Plan under which selected executives are eligible to receive the
benefit that they would have been entitled to receive under the Premier, Inc.
Retirement Savings Plan and the Premier, Inc. Employees’ Pension Plan, but for
the limitations placed on contributions to such plans by Sections 401(a)(17),
402(g) and 415 of the Internal Revenue Code of 1986, as amended (the “Code”),
and/or the eligibility requirements of such plans.
As a result of a corporate reorganization, Premier, Inc. is now known as Premier
Healthcare Solutions, Inc. (the “Company”) and the Premier, Inc. Deferred
Compensation Plan is hereby renamed the Premier Healthcare Solutions, Inc.
Deferred Compensation Plan (the “Plan”). The Company has also renamed the
Premier, Inc. Retirement Savings Plan as the Premier Healthcare Solutions, Inc.
Retirement Savings Plan (the “401(k) Plan”) and the Premier, Inc. Employees’
Pension Plan as the Premier Healthcare Solutions, Inc. Employees’ Pension Plan
(the “Pension Plan”). In addition, the Company is freezing employer
contributions to the Pension Plan effective as of December 31, 2014. As a
result, no additional employer contributions or benefit accruals under the
Pension Plan will be made for Plan Years beginning on and after January 1, 2015.
It is anticipated that the Pension Plan will be merged with and into the 401(k)
Plan in 2015.
The Plan is hereby amended and restated in its entirety, effective January 1,
2015 (the “Effective Date”), except as otherwise provided herein, to incorporate
the change in corporate structure and the freeze of contributions under the
Pension Plan, to require that the Compensation Committee of Premier, Inc.
approve any amendments to the Plan, to update the definition of compensation to
exclude short-term disability benefits paid by a third party, to change the
definition of spouse to recognize same-sex marriages and to delete obsolete
provisions.
ARTICLE I
Definitions
When used in the Plan, the terms defined below shall be construed in accordance
with the definitions herein set forth unless the context clearly requires
otherwise:
1.01    Annual Addition means amounts in excess of the limitations on amounts
that may be contributed to the 401(k) Plan by Section 415 of the Code.
1.02    Beneficiary means the persons or entities designated by the Participant
in writing to the Employer to receive the balance of the Participant’s Deferral
Account upon the death of the Participant; provided that, if the Participant has
no valid beneficiary designation in effect at the time of his or her death or if
the designated beneficiary has predeceased the Participant, the Participant’s
benefits shall be paid to the surviving persons in the following priority: (a)
to the Spouse, (b) to the Participant’s children, equally and their descendants,
per stirpes, (c) to the Participant’s parents,

 
i
 




--------------------------------------------------------------------------------




equally, (d) to the Participant’s siblings, equally, and their descendants, per
stirpes, or (e) to the estate of the Participant.
1.03    Company means Premier Healthcare Solutions, Inc. and any corporation
with which the Company shall be merged or consolidated, or any corporation
resulting in any manner from a reorganization of the Company, or any individual,
firm or corporation which shall assume the obligations of the Company with
respect to the Plan.
1.04    Compensation means the total compensation payable to a Participant by an
Employer during the Plan Year including regular or base salary, overtime pay,
commissions, the amount deferred under the 401(k) Plan, any amounts contributed
to a cafeteria plan under Code Section 125 and bonuses, including tax gross-ups
attributable thereto (unless such bonuses are excluded below). Compensation
excludes (a) the Participant’s share of any Employer contributions made to the
401(k) Plan, the Plan or to any other employee benefit or insurance program on
behalf of the Participant, (b) severance pay, (c) moving expenses, (d) non-cash
imputed income (including but not limited to the cost of Employer-provided group
term life insurance and payments made by an Employer to satisfy any indebtedness
owed by a Participant), (e) any contributions made to or amounts distributed
from the Core Long-Term Incentive Program or Plan, (f) any distributions from
the Plan, (g) any amounts paid after the Participant’s Separation from Service,
even if attributable to services performed during employment, (h) short-term
disability benefits paid by a third party and (i) all equity and equity-based
compensation including, but not limited to, income attributable to the grant,
exercise, or lapse of restrictions with respect to any security, stock option,
warrant, restricted security or similar contract right and any other
compensation measured by or related to the value of the common stock of Premier,
Inc., the Company or a Related Entity. With respect to any items of compensation
not specifically described herein, the Compensation Committee shall have the
discretion, prior to the start of a Plan Year, to determine whether and for what
purposes such item of compensation shall be treated as Compensation under the
Plan for such Plan Year. If the Compensation Committee does not make a
determination with respect to an item of compensation not specifically described
herein, such compensation shall be excluded from Compensation under the Plan.
1.05    Compensation Committee means the Compensation Committee of the Board of
Directors of Premier, Inc.
1.06    Compensation Limitation means the limitation under Section 401(a)(17) of
the Code on the maximum amount of Compensation of a Participant which may be
considered in determining the amount which may be contributed under the 401(k)
Plan.
1.07    Deferral Account means the bookkeeping account established by an
Employer for a Participant to which shall be credited an amount equal to the
amount deferred and/or contributed each Plan Year pursuant to Article III and
earnings and/or losses credited and/or debited pursuant to Section 4.02 and
debited by the amount distributed in accordance with Article V.
1.08    Deferral Agreement means the Participant’s written direction to have all
or any portion of his or her Compensation deferred under the Plan.

 
ii
 




--------------------------------------------------------------------------------




1.09    Disability means the disability of the Participant within the same
meaning of disability as set forth in the Qualified Plans.
1.10    Elective Contributions Account means the bookkeeping account under the
401(k) Plan to which are credited a Participant’s elective contributions,
including designated Roth contributions, under a qualified cash or deferred
arrangement, as defined in Treas. Reg. § 1.401(k)-1(a)(4)(i).
1.11    Eligible Compensation means the Compensation from which a 401(k)
Contribution could be made under the 401(k) Plan, without regard to the
Compensation Limitation.
1.12    Employer means a Participating Employer and its Related Entities.
1.13    ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute hereafter adopted.
1.14    E-Team Member means a member of the Employer’s executive team.
1.15    Excess Contribution means the amount during any Plan Year which if
contributed to the 401(k) Plan would:
(a)    constitute an Annual Addition;
(b)    be made with respect to Compensation in excess of the Compensation
Limitation for the Plan Year; or
(c)    relate to an item of Compensation that is not treated as compensation
under the terms of the 401(k) Plan.
1.16    401(k) Contribution means the amount that the Participant elects to
defer as a pre-tax contribution under Section 401(k) of the Code to the 401(k)
Plan.
1.17    401(k) Plan means the Premier Healthcare Solutions, Inc. Retirement
Savings Plan.
1.18    Participant means any individual who is selected for participation
hereunder and agrees to be bound by the Plan’s terms and provisions in
accordance with Article II.
1.19    Participating Employer means the Company, Premier Supply Chain
Improvement, Inc. and any Related Entity of either the Company or Premier Supply
Chain Improvement, Inc. In addition, the Compensation Committee may allow any
other corporation, partnership or other trade or business to be a Participating
Employer.
1.20    Pension Plan means the Premier Healthcare Solutions, Inc. Employees’
Pension Plan.
1.21    Pension Contributions means the contributions made to the Plan on behalf
of Participants for Plan Years beginning prior to January 1, 2015, which were
equal to the difference

 
iii
 




--------------------------------------------------------------------------------




between (a) the allocation of the pension contribution the Participant would
have received under the Pension Plan for such Plan Year beginning prior to
January 1, 2015 but for its characterization as an Excess Contribution for the
applicable calendar year and (b) the Participant’s actual allocation of pension
contributions under the Pension Plan for such calendar year.
1.22    Performance-Based Compensation means Compensation the amount of which,
or the entitlement to which, is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months. Organizational or individual
performance criteria are considered preestablished if established in writing by
not later than 90 days after the commencement of the period of service to which
the criteria relates, provided that the outcome is substantially uncertain at
the time the criteria are established. The determination of whether Compensation
is Performance-Based Compensation shall be made in accordance with the
Regulations, including the following:
(a)    Performance-Based Compensation does not include any amount or portion of
any amount that will be paid either regardless of performance, or based upon a
level of performance that is substantially certain to be met at the time the
criteria is established. However, Compensation may be Performance-Based
Compensation where the amount will be paid regardless of satisfaction of the
performance criteria due to the Participant’s death, disability (as defined
below), or a change in control event (as defined in Section 1.409A-3(i)(5)(i) of
the Regulations), provided that a payment made under such circumstances without
regard to the satisfaction of the performance criteria will not constitute
Performance-Based Compensation. For purposes of this Section, a disability
refers to any medically determinable physical or mental impairment resulting in
the Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months.
(b)    Performance-Based Compensation may include payments based upon subjective
performance criteria provided that:
(i)    The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
(ii)    The determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Section 267(c)(4) of the Code applied as if the family of an individual
includes the spouse of any member of the family), or a person under the
effective control of the Participant or such a family member, and no amount of
the compensation of the person making such determination is effectively
controlled in whole or in part by the Participant or such a family member.
1.23    Plan Year means the calendar year.

 
iv
 




--------------------------------------------------------------------------------




1.24    Qualified Plans means the 401(k) Plan and the Pension Plan.
1.25    Regulations means the regulations, as amended from time to time, which
are issued under Section 409A of the Code.
1.26    Related Entity(ies) means any corporation, partnership or other trade or
business on or after the date such entity is, along with a Participating
Employer, a member of a controlled group of corporations as defined in Section
414(b) of the Code or a member of a group of trades or businesses under common
control as defined in Section 414(c) of the Code.
1.27    Retirement means the date the Participant has a Separation from Service
on or after the earlier of (a) the date he attains age 55 and has five years of
participation in one of the Qualified Plans or (b) the date he attains age 65.
1.28    Retirement Committee means the Premier Healthcare Solutions, Inc.
Retirement Committee.
1.29    Separation from Service means the Participant’s termination of
employment with the applicable Employer, subject to the following and other
provisions of the Regulations:
(a)    The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. If the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship shall be deemed to terminate on the first date
immediately following a 29-month leave of absence, if the leave is due to
disability as described in the following sentence and on the first date
immediately following a six-month leave of absence, if the leave is due to any
other reason. For purposes of this Section, disability means a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment.
(b)    In determining whether a Separation from Service has occurred, the
following presumptions, which may be rebutted as provided in the Regulations,
shall apply:
(i)    A Participant is presumed to have separated from service where the level
of bona fide services performed decreases to a level equal to 20 percent or less
of the average level of services performed by the Participant during the
immediately preceding 36-month period;
(ii)    A Participant shall be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is 50
percent

 
v
 




--------------------------------------------------------------------------------




or more of the average level of services performed by the Participant during the
immediately preceding 36-month period; and
(iii)    If a Participant has not performed services for the Employer for 36
months, the full period that the Participant has performed services for the
Employer shall be substituted for 36 months.
(c)    For purposes of this Section, the term Employer has the meaning set forth
in Section 1.13, provided that the determination of whether an entity is under
common control shall be determined based upon whether the Participating Employer
has a direct or indirect interest in at least 50 percent (rather than 80
percent) of the entity.
1.30    Spouse means the person who is treated as the spouse of the Participant
for federal tax purposes, provided that such marriage is evidenced by either a
valid marriage certificate or other proof acceptable to the Retirement
Committee. The term Spouse shall include individuals in a same-sex marriage,
provided such marriage is validly entered into in a state whose laws authorize
the marriage of two individuals of the same sex, even if such individuals are
domiciled in a state that does not recognize the validity of same-sex marriages.
1.31    Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, Beneficiary or dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant and as further defined in Article V of the Plan and the
Regulations.
1.32    Year of Service has the same meaning as set forth in the 401(k) Plan.
ARTICLE II    
Eligibility for Participation
2.01    Participation. Any Participant in the Plan as of December 31, 2014 shall
continue to be a Participant in the Plan on and after January 1, 2015, as
provided in the Plan. The Compensation Committee in its complete and absolute
discretion may designate an executive who meets the following criteria to
participate in the Plan:
(a)    had Compensation exceeding the adjusted Compensation Limitation in at
least one of the three or fewer Plan Years immediately preceding the current
Plan Year, and who has completed at least one Year of Service; or
(b)    for purposes of Section 3.01 only, had been hired at a base salary that
exceeded the adjusted Compensation Limitation for the Plan Year in which he or
she became employed.

 
vi
 




--------------------------------------------------------------------------------




2.02    Participation Date and Notice. Each executive who is selected for
participation in the Plan in accordance with Section 2.01 shall become a
Participant as of the date determined by the Compensation Committee, otherwise
known as the Participant’s Participation Date. Within thirty (30) days of his or
her Participation Date, the Participant shall file an enrollment agreement with
the Retirement Committee (or its designee) agreeing to abide by the terms and
provisions of the Plan and to cooperate in providing information and take such
other action necessary to the proper administration of the Plan as determined by
the Retirement Committee.
ARTICLE III    
Election to Defer and Employer Contributions
3.01    Election to Defer. Each Participant shall have the right to elect to
defer receipt of certain amounts as described below.
(a)    Subject to Section 3.01(c), each Participant who is not an E-Team Member
shall have the right to elect to defer receipt of any portion, up to 20%, of his
or her Compensation, and each Participant who is an E-Team Member shall have the
right to elect to defer receipt of any portion, up to 30%, of his or her
Compensation.
(b)    Bonus Deferrals.
(i)    Subject to Section 3.01(c), in any Plan Year, each Participant who is not
an E-Team Member may make a separate election to defer up to 20%, and each
Participant who is an E-Team Member may make a separate election to defer up to
30%, of their Compensation attributable to bonuses, including Annual Incentive
Plan bonuses or bonuses under any long-term incentive plan (notwithstanding the
fact that payments under any long-term incentive plan are otherwise excluded
from the definition of Compensation).
(ii)    Subject to Section 3.01(c) and notwithstanding the maximum deferral
percentage in effect under Section 3.01(a) and in order to grandfather benefits
previously provided to such Participants, Participants who were formerly
participants in the American Healthcare Systems Deferred Compensation Plan have
the right to defer up to 100% of (A) bonuses paid under the Annual Incentive
Plan and (B) bonuses paid under any long-term incentive plan, notwithstanding
the fact that payments under the Core Long-Term Incentive Plan are otherwise
excluded from the definition of Compensation.
(c)    All elections shall be made in a writing by a Deferral Agreement and
filed with the Retirement Committee (or its designee) within the Election Period
provided in Section 3.02.
(d)    All amounts deferred under a Deferral Agreement shall be credited to the
Participant’s Deferral Account for the Plan Year for which such election was
made pursuant to Section 4.01.

 
vii
 




--------------------------------------------------------------------------------




(e)    Notwithstanding any other provision of this Section 3.01 or the Plan to
the contrary, in no event may Compensation or bonuses paid after termination of
employment be deferred under the Plan, even if attributable to services
performed during employment.
3.02    Election Period. Any election to defer Compensation pursuant to
Section 3.01 shall be made in accordance with the following requirements:
(a)    First Year of Eligibility. Upon first becoming a Participant, a
Participant must file an election in such form as the Company may require if the
Participant wishes to defer Compensation under the Plan for the calendar year in
which he or she becomes a Participant. Such election must be filed within thirty
(30) days following the Participant’s Participation Date, at which time the
election shall become irrevocable. The election under this Section shall apply
only to Compensation that is paid for services to be performed in payroll
periods that begin after the election becomes irrevocable. For Compensation that
is earned based upon a specified performance period (such as an annual bonus),
the election shall apply to the total amount of the Compensation for the
performance period multiplied by the ratio of the number of days remaining in
the performance period after the election over the total number of days in the
performance period.
(b)    Annual Election. Unless a Participant files a new election by the date
noted below, the Participant’s most recent election shall be used in determining
whether Compensation under the Plan shall be deferred for calendar years
beginning after the calendar year in which the Participant first became a
Participant. Such election must be made on such form and in accordance with such
procedures as the Retirement Committee may prescribe, provided that such
election must be made no later than, and shall become irrevocable on, the last
day of the Participant’s taxable year immediately preceding the calendar year in
which the Participant performs the services for which such Compensation is
payable.
(c)    Performance-Based Election. Any Participant may elect to defer the
receipt of any portion or all of any Performance-Based Compensation otherwise
payable to him or her by a Participating Employer in any calendar year, which
portion shall be designated by him or her by filing an election with the
Company, in such form as the Company may require. The election must be made with
respect to such Performance-Based Compensation on or before the date that is six
months before the end of the performance period, provided that the Participant
performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date an election is made under this paragraph, and provided further that in
no event may an election to defer Performance-Based Compensation be made after
such compensation has become readily ascertainable. For purposes of this
paragraph, if the Performance-Based Compensation is a specified or calculable
amount, the compensation is readily ascertainable if and when the amount is
first substantially certain to be paid. If the Performance-Based Compensation is
not a specified or calculable amount because, for example, the amount may vary
based upon the level of performance, the compensation, or any portion of the
compensation, is readily ascertainable when the amount is first both calculable
and

 
viii
 




--------------------------------------------------------------------------------




substantially certain to be paid. For this purpose, the Performance-Based
Compensation is bifurcated between the portion that is readily ascertainable and
the amount that is not readily ascertainable. Accordingly, in general any
minimum amount that is both calculable and substantially certain to be paid
shall be treated as readily ascertainable.
(d)    Termination due to Unforeseeable Emergency or Hardship Distribution. A
Participant’s election pursuant to Section 3.02(a), (b) and (c) above shall
automatically terminate upon the Participant’s receipt of a distribution from
the Plan on account of an Unforeseeable Emergency or the Participant’s receipt
of a hardship distribution from the Participant’s Elective Contributions Account
under the 401(k) Plan pursuant to Treas. Reg. § 1.401(k)-1(d)(3).
3.03    Employer Contributions. Each Employer may from time to time, in its sole
discretion, make contributions to the Plan on behalf of their employees who are
Participants, as described below. Employer contributions may be made on behalf
of all Participants or, in the sole discretion of the applicable Employer, on
behalf of select Participants. Employer contributions are discretionary in
amount and timing. Contributions shall be made only on behalf of a Participant
who is eligible for such type of contributions for such Plan Year under the
401(k) Plan. Amounts deferred by Participants under the Plan that are
attributable to the Core Long-Term Incentive Program or Plan are ineligible for
any Employer contributions under the Plan.
(a)    Matching Contributions. An Employer shall make matching contributions
with respect to the amount of Compensation a Participant defers under the Plan
(pursuant to a Deferral Agreement and Section 3.01) which would, if eligible to
be contributed to the 401(k) Plan, be a 401(k) Contribution. The matching
contributions for a Participant for a Plan Year shall be equal to the lesser of:
(i)    100% of the deferrals that are contributed pursuant to Section 3.01
during a Plan Year up to the first 3% of Eligible Compensation and 50% of the
deferrals that are contributed pursuant to Section 3.01 during a Plan Year up to
the next 2% of Eligible Compensation; or
(ii)    The difference between (1) 100% of the first 3% of the Participant’s
Eligible Compensation and 50% of the next 2% of Eligible Compensation and (2)
100% of the first 3% of Eligible Compensation up to the Compensation Limitation
and 50% of the next 2% of Eligible Compensation up to the Compensation
Limitation. Any matching contributions made shall be credited to the Deferral
Account of the eligible Participants;
provided, however, that in no event shall the matching contributions under the
401(k) Plan and the Plan exceed 100 percent of the matching contributions that
would have been provided under the 401(k) Plan absent any plan-based
restrictions that reflect limits on qualified plan contributions under the
Internal Revenue Code.
(b)    Profit Sharing Contributions. An Employer may make Profit Sharing
Contributions to the Plan on behalf of Participants equal to the difference
between (i) the

 
ix
 




--------------------------------------------------------------------------------




allocation of the profit sharing contribution the Participant would have
received under the 401(k) Plan but for its characterization as an Excess
Contribution for that calendar year and (ii) the Participant’s actual allocation
of profit sharing contributions under the 401(k) Plan for such calendar year.
ARTICLE IV    
Accounting
4.01    Crediting Deferred Compensation. Amounts deferred by a Participant under
Section 3.01 and any amounts contributed to the Plan by an Employer pursuant to
Section 3.03 on behalf of a Participant shall be credited to the Participant’s
Deferral Account for each applicable Plan Year as soon as reasonably practicable
after the date such deferred amount would otherwise have been paid to the
Participant or the Employer contribution amount is reasonably determinable. Each
Participant’s Deferral Account shall be further divided into sub-accounts, as
follows:
(e)    Participant Sub-Account. The bookkeeping subaccount maintained for each
Participant to which shall be credited such Participant’s deferred compensation
pursuant to his or her Deferral Agreement, if any, and investment earnings and
losses thereon.
(f)    Employer Sub-Account. The bookkeeping subaccount maintained for each
Participant to which shall be credited such Participant’s share of Matching
Contributions for Plan Years beginning prior to January 1, 2001, Pension
Contributions for Plan Years beginning prior to January 1, 2015, and Profit
Sharing Contributions pursuant to Section 3.03, if any, and investment earnings
and losses thereon.
(g)    Matching Sub-Account. The bookkeeping subaccount maintained for each
Participant to which shall be credited such Participant’s share of Matching
Contributions made for Plan Years beginning on or after January 1, 2001 pursuant
to Section 3.03, if any, and investment earnings and losses thereon.
4.02    Earnings. Upon becoming a Participant, each Participant, or in the
absence of action by the Participant, the Retirement Committee, shall specify
the hypothetical measures of investment performance from among the choices made
available from time to time to Participants by the Retirement Committee. The
Participant’s Deferral Account shall be deemed to be invested in the
hypothetical investment selected by the Participant, or if none, by the
Retirement Committee. Investment preferences selected by the Participant are
used only to determine the value of a Participant’s Deferral Account and in no
event is the Company required to follow these investment preferences for actual
plan investments. A Participant’s investment preference shall be communicated to
the Retirement Committee by completion and delivery of an investment preference
form in accordance with such procedures as the Retirement Committee may
establish from time to time. Once elected, investment preferences shall be valid
until revoked by completing a new investment preference form. Participants shall
have the opportunity to change their investment preferences with respect to
their respective Deferral Accounts in accordance with such procedures as may be
established by the Retirement Committee.

 
x
 




--------------------------------------------------------------------------------




4.03    Distributions. A Participant’s Deferral Account shall be reduced by any
distributions that are made from such account pursuant to Article V.
ARTICLE V    
Benefits
5.01    Separation from Service. A Participant shall be entitled to an amount
equal to the vested balance of his or her Deferral Account in the event of his
or her Separation from Service. Payment of the relevant amount shall be made, or
shall begin to be made, on January 15 of the Plan Year following the
Participant’s Separation from Service. If a Participant elects installment
payments, each successive installment payment shall be paid on January 15th of
each successive Plan Year until all installment payments have been paid.
5.02    Payment Date. A payment shall be considered to have been made on the
payment date specified in Section 5.01 if the payment is made no later than
December 31 of the calendar year in which such payment date occurs (or the last
day of the Participant’s taxable year in which such payment date occurs, if
earlier).
5.03    Vesting.
(a)    A Participant who has a Separation from Service due to Retirement,
Disability or death shall as of the date of such termination, be 100% vested in
his or her Deferral Account.
(b)    A Participant who has a Separation from Service for any reason, other
than Retirement, Disability or death, shall, as of the date of such Separation
from Service:
(i)    be 100% vested in that portion of his or her Deferral Account
constituting his or her Participant Sub-Account and that portion of his or her
Deferral Account constituting his or her Matching Sub-Account; and
(ii)    be vested in that portion of his or her Deferral Account constituting
his or her Employer Sub-Account, as determined in accordance with the following
schedule, unless the Compensation Committee agrees in writing that a different
schedule shall apply to the Participant:
Years of Service            Vested Portion
Less than 1                      0%
1 but less than 2                 15%
2 but less than 3                 30%
3 but less than 4                 50%
4 but less than 5                 75%
5 or more                     100%
5.04    Form of Payment. Payment of amounts under the Plan shall be made either
in a lump sum or in substantially equal installments paid over five years, as
irrevocably elected by the

 
xi
 




--------------------------------------------------------------------------------




Participant pursuant to Section 5.06. If the Administrator has no timely
election on file, the Participant shall be paid in a lump sum. If a Participant
elects installments, the amount of each installment shall equal the value of the
Participant’s Deferral Account balance as of the end of the calendar year
preceding the date of payment divided by the number of installments remaining to
be paid. The balance of a Participant’s Deferral Account payable in installments
shall continue to be credited with earnings or losses pursuant to Article IV
until the entire Account balance has been paid.
5.05    Unforeseeable Emergency. A Participant who incurs an Unforeseeable
Emergency may, upon written request to the Administrator, receive a distribution
of part or all of his or her vested Deferral Account. Whether a Participant is
faced with an Unforeseeable Emergency shall be determined based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency shall not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals to his or her Deferral Account. The
amount which may be paid to the Participant on account of a severe financial
hardship shall be limited to the amount reasonably necessary to satisfy the
Participant’s financial hardship, as defined in the Regulations.
5.06    Election of Form and Time of Payment. Each Participant shall elect the
form of payment for a distribution upon his or her Separation from Service. Such
election shall be made within thirty (30) days of the date the Participant
initially becomes a Participant in the Plan.
5.07    Withholding; Payroll Taxes. To the extent required by the law in effect
at the time payments of benefits are made, the applicable Employer shall
withhold from such payments any federal, state or local taxes or other amounts
required by law to be withheld.
5.08    Specified Employee Delay. The following provisions shall apply upon a
Separation from Service on or after the date that any stock of the Employer
becomes publicly traded on an established securities market or otherwise. If the
Participant is deemed on the date of such a Separation from Service to be a
“specified employee” (within the meaning of that term under Code Section
409A(a)(2)(B) and determined using any identification methodology and procedure
selected by the Company from time to time, or if none, the default methodology
and procedure specified under Code Section 409A), then the vested balance of a
Participant’s Deferral Account that is payable as a result of the Participant’s
Separation from Service shall not be paid prior to the date which is the earlier
of (A) the expiration of the six (6) month period measured from the date of such
Separation from Service of the Participant, and (B) the date of the
Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Participant in a lump sum, and any remaining
payments due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein. In determining whether a
Participant is subject to the delay hereinabove described, the transitional
rules of Treas. Reg. § 1.409A-1(I)(6) shall be applied.
5.09    Change in Control.

 
xii
 




--------------------------------------------------------------------------------




(a)    In the event of a Change in Control, the Board of Directors of the
Company, with the approval of the Compensation Committee, may, but shall not be
obligated to, 100% fully vest a Participant who has a Separation from Service as
a result of the Change in Control in his or her Deferral Account as of the date
of such Participant’s Separation from Service.
(b)    For Plan purposes, Change in Control shall have the same meaning as set
forth in the equity plan maintained by Premier, Inc. and if there is more than
one such plan, then the meaning set forth in the most recently adopted or
amended equity plan shall apply. For avoidance of doubt, the treatment of awards
under such equity plan or under any other plan or program shall not impact the
Board’s decision whether to provide full vesting under the plan, which decision
the Board may make in its sole and absolute discretion.
ARTICLE VI    
Administration
6.01    Administrator. The Company shall be the Plan’s Administrator. The Board
of Directors of the Company has delegated the authority to operate and
administer the Plan to the Retirement Committee, which shall include the
authority to interpret the Plan and adopt and enforce rules and regulations for
its operation and administration. A member of the Retirement Committee may also
be a Participant under the Plan but may not be involved with any matter relating
to his or her own benefits under the Plan or any other financial interest he or
she may have under the Plan.
6.02    Agents. In the administration of the Plan, the Company may from time to
time employ agents and delegate to them such administrative duties as it sees
fit.
6.03    Binding Effect. Any decision or action of the Company relating to the
Plan shall be final, conclusive and binding upon all Participants, their Spouses
and any other person having any interest in the Plan.
6.04    Claims Procedure. This Section 6.04 is based on final regulations issued
by the Department of Labor and codified at 29 C.F.R. §2560.503-1. If any
provision of this Section conflicts with the requirements of those regulations,
the requirements of those regulations will prevail. For purposes of this Section
6.04, references to disability benefit claims are intended to describe claims
made by Participants for benefits payable pursuant to Section 5.03, but only if
and to the extent that such claims require an independent determination by the
Company or such other delegate appointed by the Company that the Participant is
or is not disabled within the meaning of Section 5.03. If the Company’s or such
other delegate’s determination is based entirely on a disability determination
made by another party, such as the Social Security Administration or another
federal or state agency or an insurer with respect to a disability insurance
policy covering the Participant, the Participant’s claim shall not be treated as
a disability claim for purposes of the special provisions of this Section that
apply to claims for which an independent determination of disability is
required.
(a)    Initial Claim and Time Periods. A Participant or Beneficiary (“Claimant”)
who desires to recover benefits due him or her under the Plan, enforce his or
her rights under the terms of the Plan or clarify his or her rights to future
benefits under the terms of the Plan (referred to in this Section as the “claim
or “claims”) shall submit the claim in writing to

 
xiii
 




--------------------------------------------------------------------------------




the Retirement Committee. The Retirement Committee shall review the claim itself
or appoint an individual or entity to review the claim. The Retirement Committee
and any individual or entity appointed to review the claim (the “Claims
Fiduciary”) has the sole power in its discretion (as described below) to
determine the rights and eligibility of employees, Participants and
Beneficiaries to their respective benefits under the Plan. Benefits under the
Plan will be paid only if the Claims Fiduciary decides in its discretion that
the applicant is entitled to them.
Any claim must be submitted within the “applicable limitations period.” The
“applicable limitations period” shall be two years beginning on:
(i)    for a claim with respect to any account balance, other benefit amount or
other information, including, but not limited to, information regarding the
Claimant, the date on which such information was first made available to the
Claimant;
(ii)    for a claim with respect to any single Plan payment, or series of Plan
payments, the date on which the single payment, or the first in the series of
payments, was made; or
(iii)    for all other claims, the date on which the action complained of first
occurred.
(b)    Benefit Claims That Do Not Require a Determination of Disability. If the
claim is for a benefit other than a disability benefit, the Claimant shall be
notified within ninety (90) days after the claim is filed whether the claim is
allowed or denied, unless the Claimant receives written notice from the
Retirement Committee or its delegate prior to the end of the ninety (90) day
period stating that special circumstances require an extension of the time for
decision, such extension not to extend beyond the day which is one hundred
eighty (180) days after the day the claim is filed.
(c)    Disability Benefit Claims. In the case of a benefits claim that requires
an independent determination by the Plan of a Participant’s disability status,
the Retirement Committee or other delegate shall notify the Claimant of the
Plan’s adverse benefit determination within a reasonable period of time, but not
later than forty-five (45) days after receipt of the claim. If, due to matters
beyond the control of the Plan, the Retirement Committee or its delegate needs
additional time to process a claim, the Claimant will be notified, within
forty-five (45) days after the claim is received, of those circumstances and of
when the Retirement Committee or other delegate expects to make its decision but
not beyond seventy-five (75) days. If, prior to the end of the extension period,
due to matters beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for up to one hundred five (105) days, provided that the Retirement
Committee or other delegate, as applicable, notifies the Claimant of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The extension notice shall specifically explain the
standards on which entitlement to a disability benefit is based, the unresolved
issues that prevent a

 
xiv
 




--------------------------------------------------------------------------------




decision on the claim and the additional information needed from the Claimant to
resolve those issues, and the Claimant shall be afforded at least forty-five
(45) days within which to provide the specified information.
(d)    Manner and Content of Denial of Initial Claims. If the Retirement
Committee or other delegate denies a claim, it must provide to the Claimant, in
writing or by electronic communication:
(i)    The specific reasons for the denial;
(ii)    A reference to the Plan provision or insurance contract provision upon
which the denial is based;
(iii)    A description of any additional information or material that the
Claimant must provide in order to perfect the claim;
(iv)    An explanation of why such additional material or information is
necessary;
(v)    Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and
(vi)    A statement of the participant’s right to bring a civil action under
ERISA §502(a) following a denial on review of the initial denial.
In addition, in the case of a denial of disability benefits on the basis of the
Retirement Committee’s or its delegate’s independent determination of the
Participant’s disability status, the Retirement Committee or its delegate, as
applicable, will provide a copy of any rule, guideline, protocol, or other
similar criterion relied upon in making the adverse determination (or a
statement that the same will be provided upon request by the Claimant and
without charge).

 
xv
 




--------------------------------------------------------------------------------




(e)    Review Procedures.
(i)    Benefit Claims that do not Require a Determination of Disability. Except
for claims requiring an independent determination of a Participant’s disability
status, a request for review of a denied claim must be made in writing to the
Retirement Committee or its delegate, as applicable, within sixty (60) days
after receiving notice of denial. The decision upon review will be made within
sixty (60) days after the Retirement Committee’s or delegate’s receipt, as
applicable, of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.
The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless whether the information was submitted or
considered in the initial benefit determination.
(ii)    Disability Benefit Claims. In addition to having the right to review
documents and submit comments as described in (i) above, a Claimant whose claim
for disability benefits requires an independent determination of the
Participant’s disability status has at least one hundred eighty (180) days
following receipt of a notification of an adverse benefit determination within
which to request a review of the initial determination. In such cases, the
review will meet the following requirements:
(1)
The Plan will provide a review that does not afford deference to the initial
adverse benefit determination and that is conducted by an appropriate named
fiduciary of the Plan who did not make the initial determination that is the
subject of the appeal, nor is a subordinate of the individual who made the
determination.

(2)
The appropriate named fiduciary of the Plan will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence shall not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.


 
xvi
 




--------------------------------------------------------------------------------




(3)
The Plan will identify to the Claimant the medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the review, without
regard to whether the advice was relied upon in making the benefit review
determination.

(4)
The decision on review will be made within forty-five (45) days after the
Retirement Committee’s or delegate’s receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered not later than ninety (90) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

(iii)    Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse initial claim determination, the Retirement Committee
or appropriate other named fiduciary, as applicable, will give the Claimant, in
writing or by electronic notification, a notice containing:
(1)
its decision;

(2)
the specific reasons for the decision;

(3)
the relevant Plan provisions or insurance contract provisions on which its
decision is based;

(4)
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Plan’s files which is relevant to the Claimant’s claim for
benefits;

(5)
a statement describing the Claimant’s right to bring an action for judicial
review under ERISA §502(a); and

(6)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.

(f)    Calculation of Time Periods. For purposes of the time periods specified
in this Section 6.04, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim.

 
xvii
 




--------------------------------------------------------------------------------




If a period of time is extended due to a Claimant’s failure to submit all
information necessary, the period for making the determination shall be tolled
from the date the notification is sent to the Claimant until the date the
Claimant responds.
(g)    If a Claims Fiduciary does not make a decision on a claim or on a request
for review of a denied claim within the appropriate time period, such claim or
request for review, as the case may be, shall be deemed denied. The decision on
a request for review shall be final and conclusive. A claimant may not bring a
lawsuit on a claim under the Plan until he or she has exhausted the internal
administrative claim process established under this Section 6.04 of the Plan. No
action at law or in equity to recover under the Plan shall be commenced later
than one year from the date a determination is made on the request for review or
the expiration of the appeal decision period if no determination is issued.
ARTICLE VII    
Amendment and Termination of the Plan
7.01    Amendment. The Board of Directors of the Company, subject to the
approval of the Compensation Committee, may at any time, and from time to time,
amend the Plan in whole or in part; provided, however, that no amendment shall
be effective to decrease any benefit accrued under the Plan as of the later of
the Effective Date or date of adoption of such amendment.
7.02    Termination. The Board of Directors of the Company, subject to the
approval of the Compensation Committee, may, at any time, in its sole
discretion, terminate the Plan; provided, however, that no such termination
shall be effective to decrease any benefit accrued under the Plan as of the date
of such termination.
ARTICLE VIII    
Miscellaneous
8.01    ERISA Exemption. The Plan will be maintained by the Employer primarily
for the purpose of providing (a) deferred compensation for a select group of
management or highly compensated employees and (b) an excess benefit plan for
employees as defined in Section 3(36) of ERISA. Therefore, the Plan is intended
to be exempt from Parts 2, 3 and 4 of the ERISA. It is further intended that the
Plan will not cause the interest of a Participant in the Plan to be includable
in his or her gross income prior to actual receipt of Plan benefits for purposes
of the Code. If the Plan is held to be subject to Parts 2, 3 or 4 of ERISA or to
create current taxation of Plan Participants under the Code by a federal court,
and appeals from that holding are no longer timely or have been exhausted, the
Plan shall terminate.
8.02    Unsecured Creditor. All amounts deferred or contributed under the Plan,
all property and rights which may be purchased by a Participating Employer with
such amounts and all income attributable to such amounts, property or rights
shall remain solely the property and rights of such Participating Employer
subject only to the claims of such Participating Employer’s general creditors.
Further, it is understood that none of the Participating Employers are obligated
hereby to establish a trust or to purchase any property or rights to support the
promises made under

 
xviii
 




--------------------------------------------------------------------------------




the Plan. Each Participating Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of such Employer to pay money
in the future.
8.03    Participant Obligation. To the extent permitted by the Regulations, if a
distribution is to be made to a Participant at the time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to an Employer, then the Employer may reduce the distribution by the
amount of the debt, obligation or other liability owed by the Participant to the
Employer. Such determination shall be made by the Compensation Committee. The
amount of the distribution to the Participant for federal income tax purposes
shall be considered the full amount of the distribution that would have been
paid and shall not be adjusted for the reduction. This provision shall be
administered so that there is no change in the time and form of payment of a
distribution to the Participant as a result of such reduction and in compliance
with all of the requirements of the Regulations.
8.04    Non-Assignability. Neither a Participant nor any other person shall have
any right to sell, assign, transfer, pledge, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the benefit payable
under the Plan, or any part thereof, which are expressly declared to be
unassignable and nontransferable. No part of the benefit shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debt,
judgments, alimony, or separate maintenance owed by the Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
8.05    Not a Contract of Employment. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between the Employer or any
Related Entity and the Participant, and the Participant or his or her
Beneficiary shall not have any rights against the Employer or any Related Entity
except as may be otherwise specifically provided herein. Moreover, nothing in
the Plan shall be deemed to give a Participant the right to be retained in the
employ of the Employer or any Related Entity or to limit in any way the right of
the Employer or a Related Entity to discipline or discharge the Participant at
any time.
8.06    Cooperation. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, and by taking such
other action as may be requested by the Employer.
8.07    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
8.08    Construction. Any mention of “Articles,” “Sections” and subdivisions
thereof, unless stated specifically to the contrary, refers to Articles,
Sections or subdivisions in the Plan. Headings of Articles, Sections and
subsections are for convenient reference and if there is any conflict between
such headings and the text of the Plan, the text will control. All references to
statutory sections shall include the section as amended from time to time.

 
xix
 




--------------------------------------------------------------------------------




8.09    Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Delaware.
8.10    Validity. In case any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts, but the Plan shall be construed and enforced as if such illegal
or invalid provision had never been a part hereof.
8.11    Notice. Any notice or filing required or permitted to be given to the
administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.
8.12    Successors. The provisions of the Plan shall be binding and inure to the
benefit of the Employer and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall, by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of one or all of the Employer and successors of any
such corporation or other business entity.
8.13    409A Compliance. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Code Section 409A and the
Regulations, and shall be interpreted and operated consistent with such intent.
If any ambiguity exists in the terms of the Plan, it shall be interpreted to be
consistent with this purpose.
IN WITNESS WHEREOF, a duly authorized officer of Premier Healthcare Solutions,
Inc. has executed this Plan on this ___ day of __________, 2014.
PREMIER HEALTHCARE SOLUTIONS, INC.
                        
Date:__________________________    By:_______________________________                                
Allison Golding
                         Senior Director of Total Rewards


















NGEDOCS: 2198500.6

 
xx
 


